Exhibit 10.1


AMENDED & RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of November 11, 2014 (the “Effective Date”), by and between
Finjan Holdings, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”) and Michael Noonan (“Employee”).
 
W I T N E S S E T H:


WHEREAS, Company wishes to continue to employ Employee, and Employee wishes to
continue such employment, in accordance with the terms and conditions set forth
herein; and
 
WHEREAS, this Agreement amends and restates that certain Employment Agreement by
and between the Company and Employee dated as of October 17, 2014.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed as follows:
 
1.           Services
 
Effective as of the Effective Date, Company hereby agrees to continue to employ
Employee, and Employee hereby accepts such continued employment, as Chief
Financial Officer and Treasurer for the Company reporting to the President and
Chief Executive Officer of the Company as well as to the Company’s Board of
Directors (the “Board”).  Employee shall have the general duties as requested by
the President and CEO (or his designee) and the Board in his or their
discretion. Employee will perform his duties in a manner consistent with
applicable regulatory requirements and sound business practices.  Employee
represents, warrants and covenants that, during the employment Term, Employee
(i) has and shall maintain all registrations and memberships necessary for
Employee to perform his duties to the Company, if any, and (ii) has not been
(and currently is not) statutorily disqualified under any federal or state
securities law or the regulations thereunder or the subject of (x) any
disciplinary or enforcement action, suit, claim, complaint, investigation,
inquiry or proceeding by any governmental, regulatory or self-regulatory
authority or (y) any action, suit, claim, complaint, investigation, inquiry or
proceeding by any person (including any governmental, regulatory or
self-regulatory authority) alleging fraud, misappropriation or dishonesty or
barring or suspending Employee’s right to be associated with a broker,
investment adviser, commodity pool operator or commodity trading advisor.
 
During the Term, the Employee shall perform his duties faithfully and shall
devote his full business time, attention and energies to businesses of the
Company, and while employed, shall not engage in any other business activity
that is in conflict with his duties and obligations to the Company.
 
2.           Term
 
The Employee’s employment began on October 27, 2014 (the “Start Date”) on an “at
will” basis and shall continue until terminated in accordance with Section 7 or
8, as applicable (the “Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Compensation.
 
a.           Base Salary. During the Term, the Company shall pay to Employee an
annual base salary equal to $250,000 per annum, which may be adjusted from time
to time in accordance with Employee performance review and subject to all
required withholdings of taxes and other applicable amounts, which payments will
be paid to Employee in accordance with the Company’s regular payroll practices
(“Base Salary”).
 
b.           Equity.  The Company recommended to the Board an equity grant to
the Employee in the numerical amount of 130,000 of restricted stock units
(“RSUs”), which grant was made on October 27, 2014.  The grant date (“Grant
Date”) was established upon approval from the Compensation Committee with the
individual share price determined at the most recent market closing
price.  Vesting for this equity grant will occur over three years with one-third
vesting on the first anniversary of the Employee Start Date.  Additional vesting
will occur at a rate of 8.33% every three calendar months (i.e. quarterly)
thereafter until the grant is fully vested. All other terms and conditions shall
be set out in the 2014 Incentive Compensation Plan, as may be amended, as well
as the Employee’s award agreement (“Award Agreement”) specifically defining the
equity grant.
 
c.           Bonus.  During the Term, the Employee shall be eligible to receive
a bonus (the “Bonus”) at the end of each calendar year to be based on the
Employee’s individual performance and the overall progress of the
Company.  Employee is eligible to initially receive a cash bonus in the amount
of $75,000, the amount of which may be adjusted in accordance with Employee
performance review assuming performance in core areas of
responsibility.  Additionally, each year, new targets will be set for the
Employee at the sole discretion of the Company’s President and Chief Executive
Officer and Board but not without conversation with Employee.  Specific
performance targets for 2015 are listed in Exhibit A.  The Employee must be in
good standing as of the date of any Bonus for any right to receive same.
 
d.           Withholding.  All payments made by Company to Employee shall be
subject to withholding and to such other deductions as shall at the time of such
payment be required under any income tax or other law, whether of the United
States or any other jurisdiction.  In connection therewith, Company shall have
the right to withhold and deduct applicable federal, state, or local income or
other taxes from any payment, in whatever form, made to Employee.
 
e.           Long-Term Incentive Compensation.  During the term of this
Agreement, Employee will continue to be eligible to participate in the Company’s
2014 Incentive Compensation Plan or any such successor plan that may be in
effect from time to time (the “Incentive Compensation Plan”) in accordance with
its terms then in effect.
 
4.           Benefits.
 
Employee shall be eligible to receive benefits comparable to those provided to
other similarly-titled employees of the Company during the Term, subject to the
provisions of the applicable plan documents. Nothing stated herein shall require
the Company to establish or thereafter maintain any benefit plan.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Time Off.
 
Employee shall be entitled to paid vacation or other personal time per calendar
year, in accordance with the Company’s policies and procedures, provided that
Employee shall be entitled to at least 15 days of paid vacation per annum, in
addition to Company designated holidays.
 
6.           Expenses.
 
Company shall reimburse Employee for travel and other business expenses
reasonably incurred by Employee, subject to the submission by Employee of
receipts or other appropriate documentation as required by the Company.
 
7.           Termination by the Company or Employee.
 
Employee acknowledges and understands that his employment relationship with the
Company is “at will,” which means that either the Employee or the Company may
terminate the employment relationship at any time for any reason, subject to any
applicable notice periods set forth herein.
 
8.           Notice Periods.
 
a.       The Company may terminate Employee’s employment at any time and for any
reason upon at least 30 days advance written notice of the Company’s election to
terminate Employee’s employment during the Term (the “Company Notice Period”).
 
b.       In order to protect the Confidential Information of the Company,
Employee must provide 30 days advance written notice of his election to
voluntary terminate his employment during the Term (the “Employee Notice
Period”).
 
c.       During the Company Notice Period or Employee Notice Period, as
applicable, Employee shall remain an employee of the Company, and the Employee
shall continue to receive Base Salary and benefits, but no other compensation,
except that, during the Company Notice Period, any bonus or vesting of any
deferred compensation to which Employee is entitled that is due to be paid on a
date that occurs during the Company Notice Period shall be paid when due.  For
the sake of clarity, Employee shall not be eligible for any bonus or vesting of
any deferred compensation, if any, during the Employee Notice Period.  The
Company may elect to have the Employee not report to work for all or any portion
of such Company Notice Period or Employee Notice Period, as applicable, at the
Company’s sole discretion.  The Company shall have the right, at its sole
discretion, to accelerate Employee’s termination date to any date subsequent to
receiving the written notice from Employee, and thus conclude the Employee
Notice Period.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Confidential Information.
 
Employee acknowledges that, during the term of Employee’s employment with the
Company, Employee will have access to unpublished and otherwise confidential
information (“Confidential Information”), both of a technical and non-technical
nature, relating to the business of the Company its actual or anticipated
business, research or development, its technology or the implementation or
exploitation thereof.  Confidential Information includes, but is not limited to,
the Company’s business plans (both current and under development), data,
investor and client list and contact information, promotional and marketing
programs and strategies, research or development, information pertaining to
trading, processes, codes, system designs, system specifications, techniques,
computer programs, applications developed by or for Company, projections,
financial information, costs, revenues, profits, investments, analysis,
potential investors and clients, personal information concerning employees of
the Company, business methods and models, trade secrets, databases, simulation
software, trading systems, mathematical models and programs, algorithms,
numerical techniques, procedural guidelines, knowledge of the Company’s
facilities, supervisory and risk control techniques and procedures, fee and
compensation structures, or other confidential, secret or proprietary
information and any other Confidential Information relating to the business
affairs of Company or its clients.  However, Confidential Information does not
include any information that is generally known to the public or the financial
services industry, other than as a result of Employee’s unauthorized disclosure.
 
a.           During the Term or at any time thereafter, Employee covenants and
agrees that Employee will not use for Employee’s personal benefit or for the
benefit of any third party, nor will Employee disclose any Confidential
Information unless authorized to do so by the Company in writing, except that
Employee may disclose and use such Confidential Information when necessary in
the performance of Employee’s duties hereunder, or as required to be disclosed
by order of a proper legal authority.
 
b.           Upon termination of his employment with the Company for any reason,
Employee covenants and agrees that Employee will promptly deliver to the Company
all documents, records, files, notebooks, manuals, letters, notes, reports,
customer and supplier lists, cost and profit data, e-mail, and any other
material of Company, including all materials pertaining to Confidential
Information, whether developed by Employee or others, and all copies of such
materials, whether of a technical, business or fiscal nature and whether on hard
copy, tape, disk or any other format, which are in Employee’s possession,
custody or control.
 
10.           Non-Competition; Non-Solicitation of Employees; Non-Interference
with Business Relationships
 
a.           During the Term, the Employee shall not render any services to or
engage in any activity on behalf of any Competitive Enterprise, directly or
indirectly, for himself or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, consultant,
agent, officer, director, shareholder, partner, joint venturer, investor or
otherwise. A “Competitive Enterprise” shall mean any entity, person,
partnership, corporation or otherwise which engages as its principal business in
network security, intellectual property rights or patent litigation or
licensing.
 
 
4

--------------------------------------------------------------------------------

 
 
b.           During the Term, and for a period of twelve (12) months thereafter,
Employee will not, directly or indirectly, either for himself or any other
person or entity, (i) induce or attempt to induce any employee of Company to
leave the employ of Company, (ii) in any way interfere with the relationship
between Company and any employee of Company, or (iii) induce or attempt to
induce any customer, client, supplier or licensee of Company to cease doing
business with Company, or in any way interfere with the relationship between
Company and any customer, client, supplier or licensee of Company.
 
11.           Non-Disparagement.
 
Employee agrees that he will not, at any time after the date hereof, disparage
Company (including any of its shareholders or affiliates or its or their
respective directors, officers, employees, or agents) or the business of
Company.
 
12.           Remedies.
 
Any breach or threatened breach of paragraphs 9 through 11 of this Agreement
will irreparably injure Company, and money damages will not be an adequate
remedy.  Therefore, Company may obtain and enforce an injunction, to the extent
allowed by applicable law, prohibiting Employee from violating or threatening to
violate these provisions.  This is not Company’s only remedy, it is in addition
to any other remedy available and is without prejudice to Company’s right to
seek additional remedies, where applicable.
 
13.           Work Authorization.
 
Employee must also be able to satisfy the requirements of the Immigration Reform
and Control Act of 1986, or successor statute, which requires documents to prove
Employee’s identity and demonstrate that Employee is authorized to work in the
U.S., and to complete an Employment Eligibility Verification form (Form I-9).  A
further condition of this offer and employment with Company hereunder is that
Employee has not been convicted of a felony or certain misdemeanors which would
disqualify Employee from employment with Company under federal securities law
and under New York Stock Exchange or Financial Industry Regulatory Authority
rules.
 
14.           Representations.
 
The Employee hereby represents and warrants to the Company as follows:  (i) The
Employee has the legal capacity and unrestricted right to execute and deliver
this Agreement and to perform all of his obligations; (ii) the execution and
delivery of this Agreement by the Employee and the performance of his
obligations will not violate or be in conflict with any fiduciary or other duty,
instrument, agreement, document, arrangement, or other understanding to which
Employee is a party or by which he is or may be bound or subject; and (iii) the
Employee is not a party to any instrument, agreement, document, arrangement,
including, but not limited to, confidential information agreement,
non-competition agreement, non-solicitation agreement, or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services; or, if Employee is a party to any such instrument,
agreement, document or arrangement, it has fully disclosed same to the
Company.  Employee further represents and warrants that Employee has not
improperly removed, copied, reproduced or maintained (in paper or electronic
form) any confidential or proprietary information of any prior employer.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Section 409A Compliance  If any provision of this Agreement fails
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or any regulations or Treasury guidance promulgated thereunder, or
would result in Employee’s recognizing income for United States federal income
tax purposes with respect to any amount payable under this Agreement before the
date of payment, or to incur interest or additional tax pursuant to Section
409A, the Company reserves the right to reform such provisions provide that the
Company shall maintain, to the maximum extent practicable, the original intent
of the applicable provision without violating the provisions of Section
409A.  To the extent any payment of non-qualified deferred compensation becomes
due to Employee hereunder at the time of his termination of employment (or terms
of similar effect), such amount shall only be paid to Employee to the extent
such termination also constitutes his “separation from service” (as defined in
Treasury Regulations § 1.409A-1(h)) with the Company.  Notwithstanding anything
in this Agreement to the contrary, in the event that Employee is a “specified
employee” (within the meaning of Treasury Regulations § 1.409A-1(i)), then, to
the extent necessary to avoid penalties under Section 409A, no payment of any
amount that constitutes “non-qualified deferred compensation” subject to Section
409A of the Code shall be made to Employee in connection with his “separation
from service” (as defined in Treasury Regulations §1.409A-1(h)) with the Company
prior to the earlier of (a) the date of Employee’s death, and (b) the first day
of the seventh month following the date of such separation from service. Upon
the expiration of the foregoing delay period, all payments and benefits delayed
pursuant to the preceding sentence (whether they would have otherwise been paid
in a single sum or in installments) shall be paid or reimbursed to Employee in a
lump-sum, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.  To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (i) all such expenses or other reimbursements hereunder shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by Employee, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.  For purposes of Code Section 409A,
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
16.           Miscellaneous.
 
a.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement that cannot be mutually resolved by the parties
hereto shall be settled exclusively by arbitration in San Mateo County, State of
California conducted in accordance with the rules of the American Arbitration
Association.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The costs and expenses of the arbitrator shall be shared
equally between the Company and the Employee.
 
 
6

--------------------------------------------------------------------------------

 
 
b.           Transfer and Assignment.  This Agreement is personal as to the
Employee and shall not be assigned or transferred by Employee.  This Agreement
may be assigned by the Company to any entity which is a successor in interest or
operator of the Company’s business.
 
c.           Severability.  Nothing contained herein shall be construed to
require the commission of any act contrary to law.  Should there be any conflict
between any provisions hereof and any present or future statute, law, ordinance,
regulation or other pronouncement having the force of law, the latter shall
prevail, but the provision of this Agreement affected thereby shall be curtailed
and limited only to the extent necessary to bring it within the requirements of
the law, and the remaining provisions of this Agreement shall remain in full
force and effect.
 
d.           Governing Law.  This Agreement is made under and shall be construed
pursuant to the laws of the State of California, without reference to its choice
of law rules.
 
e.           Company Policies.  The Employee as a condition of his employment
shall be subject to all generally applicable policies of the Company, including,
but not limited any employee handbook, insider trading policy, disclosure policy
or code of ethics instituted by the Company prior to or during the Term.
 
f.           Counterparts.  This Agreement may be executed in counterparts and
all documents so executed shall constitute one agreement, binding on all the
parties hereto.
 
g.           Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements, arrangements, or
understandings with respect thereto.  No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein and no party shall be bound or be liable for any alleged representation,
promise, inducement, or statement not so set forth herein.  Finjan, Inc. shall
be deemed a third party beneficiary of this Section 16(g) and the Company shall
cause Finjan, Inc. to execute such additional documents and take such further
action as may be necessary to give effect to the provisions of this Section
16(g).
 
h.           Modification.  This Agreement may be modified, amended, superseded
or cancelled, and any of the terms, covenants, representations, warranties and
conditions hereof may be waived, only by a written instrument executed by the
party or parties to be bound by any such modification, amendment, cancellation,
or waiver.
 
i.           Waiver.  Neither this Agreement nor any term or condition hereof or
right hereunder may be waived or shall be deemed to have been waived or modified
in whole or in part by any party or by the forbearance of any party to exercise
any of its rights hereunder, except by written instrument executed by or on
behalf of that party.  The waiver by either party of a breach by the other party
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by the other party.
 
 
7

--------------------------------------------------------------------------------

 
 
j.           Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement.
 
k.           Notices.  Any notices required under this Agreement or during the
Term shall be sent to Employee at the last address on file and to Company at the
address set forth below:
 
Finjan Holdings, Inc.
122 East 42nd Street
Suite 1512
New York, New York 10168
Attn: Executive Management or Board of Directors




[Signature page follows]
 
 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
FINJAN HOLDINGS, INC.
           
By:
/s/ Philip Hartstein              
Date: November 11, 2014
         


  MICHAEL NOONAN            
By:
/s/ Michael Noonan
             
Date:  November 11, 2014
         







[Signature page to Employment Agreement]
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


Employee Performance Targets – 2015




Performance targets are intended to be decided annually as a discussion between
Employee and Management.  At that time, performance awards in the form of cash
or equity grants will be determined as well.
 
 
10

--------------------------------------------------------------------------------